DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1A, ref num 196; Fig. 1F, ref num 182.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-6, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Canady WO 2015/164676 (herein referred to as “Canady ‘676”) and in view of Nesbitt U.S. 2007/0093811 (herein referred to as “Nesbitt”) and Long U.S. 2012/0221002 (herein referred to as “Long”).

	An elongated housing (Figs. 4A-4b, ref num 400), said housing comprising:
		An elongated body (ref num 400) having a channel within it (Figs. 4F-G, display a channel within the body)
		A proximal portion having a plurality of arms extending therefrom (Fig. 4A, ref num 432) with each of the said plurality of arms having an outward extending flange for securing said attachment to an electrosurgical hand piece (ref num 432, para 00148 “elongated portion 430 having a plurality of engagement tines 432”; this engaged ref num 400 to ref nums 500 & 600, the spacer and collet respectively, which then connects to ref num 700, the hand piece, see Figs. 1G and 3D); 
	An electrosurgical blade (ref num 370 “electrode” extends through tube 340, para 00147) comprising:
		A conductive member (ref num 370 “electrode”) being elongated (see Fig. 3D), 
	A conductive connector for connecting said electrosurgical blade to a conductor in an electrosurgical hand piece (ref num 720, para 0151, has grooves and ridges to connect to the rest of the device) wherein said connector comprises:
		A connector body (ref num 720 contains a body, Fig. 7A)
		A channel within the connector body (see Fig. 7C, there is a channel with the body)
		A slot in a distal face of said connector body for receiving said proximal portion of the conductive member wherein a proximal end of said conductive member is 
	Canady ‘676 fails to teach that the conductive member comprises a flat distal portion and flat proximal end portion, said flat distal portion having a width greater than a width of said flat proximal end portion, the width of said distal portion being at least three times a thickness of the distal portion and a coating on at least a portion of said conductive member.
	However, Nesbitt teaches the conductive member (ref num 100, para 0044, Fig. 1) comprises a flat distal and proximal portion (see Fig. 1, ref num 106, 102), wherein said flat distal portion having a width greater than a width of said flat proximal end portion (see Fig. 1) and a coating on at least a portion of said conductive member (para 0044 “coating of epoxy modified rigid silicone powder is applied to an electrosurgical device such as an electrosurgical instrument, blade or knife, 100”).  The coating is there in order to minimize buildup of tissue on the blade, so that it may cut and coagulate the target tissue properly (para 0044-0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 in order to include the coating as taught by Nesbitt in order to prevent tissue buildup on the device.
	Long teaches the width of the distal portion of the conductive member being at least three times a thickness of the distal portion (para 0044, “the conductive sheath may have…a width or diameter of 0.5 mm to 1 mm, and a thickness of 0.5 mm to 1 mm”).  By having a range in which the conductive member may be sized at, the width may be selected at a higher range in which is three times the size of the thickness of the 

7.	Regarding Claim 4, Canady ‘676 teaches distal portion of said conductive member has a rounded tip (ref num 370, Fig. 2A).
8.	Regarding Claim 5, Canady ‘676 teaches a support member within said channel in said housing body for supporting said conductive member within said housing (para 00151, ref nums 743, 745, 747 “support elements” that reside within the channel, Fig. 7A-7D).

9.	Regarding Claim 6, Canady ‘676 teaches a connector for connecting said attachment member to electrosurgical hand piece (ref num 600, Fig. 2A, para 00150).

10.	Regarding Claim 9, Canady ‘676 teaches said channel in said connector body runs along a central axis of conductor body (see Fig. 7A-7C and 7F, see the channel runs central).

s 2-3, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Canady ‘676, Nesbitt, and Long, and in view of Chawla U.S. 2016/0095644 (herein referred to as “Chawla”).
12.	Regarding Claim 2, Canady ‘676 fails to teach said conductive member comprises one of stainless steel and tungsten.
	However, Chawla teaches said conductive member comprises one of stainless steel and tungsten (para 0052). Tungsten and stainless steel are known to have conductive properties, therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 and included that the conductive member be made out of conductive materials, such as stainless steel and tungsten as taught by Chawla.

13.	Regarding Claim 3, Canady ‘676 fails to teach a ceramic tip at the distal end of said housing, wherein said ceramic tip surrounds part of said distal portion of said conductive member and said ceramic tip has a proximal portion within said channel in said housing and a distal portion extending out of said channel in said housing.
	However, Chawla teaches a ceramic tip at the distal end of said housing (Fig. 5D, ref num 520), wherein said ceramic tip surrounds part of said distal portion of said conductive member and said ceramic tip has a proximal portion within said channel in said housing and a distal portion extending out of said channel in said housing (see Fig,. 5D, ref num 700, 520, and channel in which wire 720 resides).  The ceramic material at the tip serves as an insulator in order to prevent overheating of the device (para 0012).  Therefore, it would have been obvious to one of ordinary skill in the art 

14.	Regarding Claim 7, Canady ‘676 fails to teach connector body has a flat side for aligning said connector with said housing.
	However, Chawla teaches the connector body has a flat side (para 0054 “connector may generally be cylindrical in shape but may have a flat portion.  This allows the electrode to be aligned within the housing.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 and had a flat portion for alignment.

15.	Regarding Claim 8, Canady ‘676 teaches said connector body is cylindrical in form (Fig. 7A, ref num 720).
Canady ‘676 fails to teach the slot for receiving said proximal end of said conductive member is off center in said cylindrical connector body.
However, Chawla teaches the slot for receiving said proximal end of said conductive member is off center in said cylindrical connector body (fig. 7B).  This extends adjacent the opening in which gas flows through and down the channel.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 to include the slot being offset as a mere rearrangement of parts is an obvious modification (see MPEP 2144.04.VI).


Chawla teaches the connector body has a flat side (para 0054 “connector may generally be cylindrical in shape but may have a flat portion.  Therefore, you could take the connector at any point that is flat and have the width be parallel to the conductive member as taught by Canady ‘676.  This allows the electrode to be aligned within the housing.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to have modified Canady ‘676 and had a flat portion for alignment.

Double Patenting
17.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
18.	Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 14/876,358.  Although, the claims at issue are not identical, they are not patentably distinct from each other because the reference applicant and the instant application recite the same basic structure with a permutation of similar elements through and are all deemed obvious variants.  For example, Claim 1 of the present application includes a 
This is a provisional nonstatutory double patenting rejection.

Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794